Bullard, J.
A re-hearing is asked in this case, upon the supposition, on the part of the counsel for the defendants, that we have, in the opinion first pronounced, sanctioned a deviation from the rule laid down in the-case of Brown v. Duplantier, 1 Mart. N. S. *221318. That case, and the one which now engages our attention, are very similar. In both cases, the deception in packing was discovered in the foreign market. In the case of Brown v. Duplantier, it was found that the cotton, on the exterior of the bales, was worth two pence per pound more than that it covered. The court said, that the only measure of damages is the difference between the price given, and that which would have been given, had there been no deception in the bales. But the principal point upon which that case turned was, whether a purchaser, who had parted with the thing, could maintain the action, quanti minoris, which was solved affirmatively. In the present case, both parties acquiesced in that part of the Judge’s charge in which he told the jury, that if the goods did not correspond with the contract, by reason of some defect, or vice not known to the vendee at the time of the delivery and acceptance of them, he is entitled, where there is no fraud, to recover the difference between the price paid and the value of the goods, as affected with their defects and vices, existing at the time and place of delivery. The court added, that the expenses necessarily incurred at the foreign port, to which the vendee ships the goods, iri consequence of the difference in quality, may be assessed by the jury, on account of the warranty which our law implies in every sale. This part of the charge was excepted to by the defendants’ counsel; but we held it to be correct; nor do we now see any good reason for thinking otherwise. The expense attending a more thorough examination of the cotton, in consequence of the discovery that it had been falsely packed, with a view to ascertain the proportion of trash packed among good cotton, is a direct loss occasioned to the purchaser by the false packing, and which, we think him entitled to recover back. Nearly all the cotton sold in this market is destined for exportation, either coastwise, or to foreign countries. It is sold here according to samples drawn from the outside of the bales, and the discovery of frauds in baling the articles, is generally made, when the cotton is, or is about to be, sold for consumption. It is difficult, therefore, to apply literally the rule contended for by the counsel for the appellants ; but after all, there cannot be a great difference between the relative value of *222gin-trash, and merchantable cotton, here and in Liverpool. The whole was left to the jury.

Re-hearing refused.